Citation Nr: 1617272	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft (previously rated with hypertension).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran withdrew his request for a Board hearing in July 2015 correspondence.  In August 2015 this matter was remanded for further development, in pertinent part, for a contemporaneous VA examination.

The issues of entitlement to service connection for hepatitis (as a reopened claim); as well as residuals of a cerebral hemorrhage as secondary to service-connected hypertension have been raised by the record in March 2014 and December 2015 submitted statements, respectively, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

Finally, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

For the entire appeal period (exclusive of the temporary total rating convalescence period), the Veteran's heart disease has been manifested by subjective complaints of fatigue, dyspnea, dizziness; and diagnostic evidence of mild left ventricular diastolic dysfunction with an ejection fraction of 74 percent, and estimated metabolic equivalent testing (METs) above five (5).

CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7007 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In a January 2009 letter, the RO informed the Veteran of the notice requirements of 38 C.F.R. § 3.159(b)(1).  This letter informed him of the evidence required to substantiate his increased rating claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in September 2009, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his increased rating claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records (STRs) and private and VA treatment records.  The Veteran also submitted written statements in support of his claim.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Pursuant to the Board's August 2015 remand directives, VA examined the Veteran, in part, to determine the current severity of his heart disease.  (See December 2015 Heart Conditions report).  A copy of the examination report has been associated with the Veteran's VBMS electronic record.  

In addition to the post remand December 2015 VA examination, VA has examined the Veteran throughout the appeal period, to include August 2009 and August 2011, to determine the current severity of his service-connected heart disease.  These examinations included clinical findings and diagnostic testing that are necessary in order to properly evaluate the Veteran's heart disease under the applicable rating criteria.  Copies of these examination reports have also been associated with the Veteran's electronic record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough and took into account the Veteran's complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's August 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased rating and claim decided herein. 

II.  Legal Analysis

The Veteran seeks an increased disability rating in excess of 30 percent for his heart disease.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's hypertensive heart disease is currently evaluated as 30 percent disabling under the general criteria associated with cardiovascular disease at 38 C.F.R. § 4.104, Code 7007. 

Under Code 7007, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  A higher 60 percent rating is warranted for findings of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Code 7007. 

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 30 percent for the service-connected heart disease.  In reaching the foregoing conclusion, the Board notes that the most recent pertinent medical evidence of record comes from VA examinations, conducted in August 2008, August 2011, and December 2015; as well as a July 2015 echocardiogram report from St. Vincent's Medical Center (submitted by the Veteran).  These reports do not disclose that the Veteran had any clinical findings or episodes of acute heart failure; a workload of less than 5 METs, or that he had left ventricular dysfunction with an ejection fraction less than 50 percent.  Rather, these reports disclose that upon clinical testing, the Veteran had a workload of 5-7 METs during August 2009 examination, and greater than 7-10 on August 2011 and December 2015 examinations.  Further the July 2015 echocardiogram report documents the Veteran's ejection fraction at 74 percent, with normal left ventricle wall motion and function and only mild diastolic dysfunction.  (See VA Heart examination reports, dated in August 2009, August 2011, and December 2015; as well as July 2015 echocardiogram report from St. Vincent's Medical Center).  Accordingly, the Veteran's heart disease does not warrant a rating in excess of 30 percent.  See 38 C.F.R. § 4.104, Code 7007.  In short, the Board finds that the criteria for an evaluation in excess of 30 percent for hypertensive heart disease have not been met.  Accordingly, the Board finds that an increased rating in excess of 30 percent is not warranted and the reasonable doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015).

In assessing the severity of the Veteran's heart disease, the Board has considered the Veteran's assertions regarding his symptoms, the presence, nature and frequency of which he is competent to assert.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board notes, however, the criteria needed to support a higher rating requires clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, while considered, the lay assertions are not considered more persuasive than the objective clinical findings.  As indicated above, the collective evidence supports assignment of the 30 percent rating herein assigned, but does not support assignment of a higher rating for the Veteran's heart disease pursuant to any applicable criteria at any point pertinent to this appeal (exclusive of the temporary total rating based convalescence period).

The Board finds that there is no basis for staged ratings.  Hart, supra.  Rather, the above-cited symptomatology associated with the service-connected heart disease is essentially consistent with the 30 percent disabling rating assigned to this disability for the prescribed periods herein.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected heart disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. 

In this regard, the Veteran's 30 percent rating for the heart disability contemplates the functional limitations caused by such disability and resulting symptomatology (i.e., workload METs of 5-7 and 7-10, 74 percent ejection fraction; and mild diastolic left ventricle dysfunction).  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board notes, however, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected heart disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected heart disability has rendered him unemployable.  While the Veteran has indicated that he is no longer able to work any heavy physical labor job, due to his symptomatology, the Board observes that during the December 2015 VA examination, the examiner opined that the Veteran was functionally impaired from performing heavy physical employment, however light duty exercise was recommended and light duty employment certainly was not prohibited.  As such, Rice is inapplicable to this case and need not be further addressed.
In sum, Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's heart disability.  Therefore, in denying such increased rating, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft (previously rated with hypertension) is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


